Case 4:20-cv-00896-ALM-KPJ Document 39 Filed 03/17/21 Page 1 of 7 PageID #: 677




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


MICHAEL MOATES,

                          Plaintiff,

                  v.                     Civ. Action No. 4:20-cv-00896-ALM-KPJ
FACEBOOK, INC.,

                          Defendant.




             DEFENDANT FACEBOOK, INC.’S REPLY IN SUPPORT OF
           ITS MOTION TO TRANSFER PURSUANT TO 28 U.S.C. § 1404(a)




 1663604
Case 4:20-cv-00896-ALM-KPJ Document 39 Filed 03/17/21 Page 2 of 7 PageID #: 678




                                           INTRODUCTION

           Plaintiff does not dispute that he agreed to a contract with Facebook containing a forum-

 selection clause. That clause states that any claim arising out of the use of Facebook’s platform

 “will be resolved exclusively in the U.S. District Court for the Northern District of California or

 a state court located in San Mateo County.” Pricer Decl., Ex. C § 4.4. Because the forum-

 selection clause is valid and encompasses Plaintiff’s claims, see Mot. to Transfer at 3–6, it must

 be enforced unless Plaintiff can show that “public-interest factors overwhelmingly disfavor a

 transfer,” Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 67 (2013).

 He cannot. This case should therefore be transferred to the Northern District of California.

                                              ARGUMENT

     I. Plaintiff’s Travel-Related Arguments Are Misplaced

           Plaintiff’s primary argument is that transfer should be denied because it is “impossible”

 for him to attend court proceedings in the Northern District of California. Opp. at 1. That

 argument is both factually and legally off-base.

           As to the facts, Plaintiff can litigate this case remotely. The Northern District of

 California has for months operated under General Order No. 72-6, which states that all civil

 “[h]earings will be held via telephone or videoconference.” U.S. District Court for the Northern

 District of California, General Order No. 72-6 (Sept. 16, 2020).1 It is therefore exceedingly

 unlikely that Plaintiff would be required to appear in person during the present public health

 emergency (let alone prior to the widespread availability of a COVID-19 vaccine). Facebook’s

 counsel, for example, have not appeared in person in the District for more than a year. Further,

 pro se parties may now utilize electronic filing without prior permission, or they may mail


 1
  Available at https://cand.uscourts.gov/wp-content/uploads/general-orders/GO_72-6_In_Re_COVID
 _Public_Health_Emergency_9-16-2020.pdf.

                                                    -1-
 1663604
Case 4:20-cv-00896-ALM-KPJ Document 39 Filed 03/17/21 Page 3 of 7 PageID #: 679




 filings. See General Order No. 72-6; see also U.S. District Court for the Northern District of

 California, General Order No. 73 (May 21, 2020).2 Transferring this case to California would

 therefore not necessitate Plaintiff’s travel to California during the public health emergency.

           In any case, Plaintiff’s arguments regarding the inconvenience of litigating in the

 Northern District of California are also irrelevant as a matter of law. As the Supreme Court has

 instructed, where, as here, a forum-selection clause is valid and applicable, a court “should not

 consider arguments about the parties’ private interests,” Atl. Marine Constr. Co, 571 U.S. at 64,

 including any contentions “[]related to the convenience of the parties,” id. at 52. Instead, the

 court “must deem the private interest factors to weigh entirely in favor of the preselected forum.”

 Id. at 64. Accordingly, even if Plaintiff’s travel-related objections had merit as a matter of fact—

 and they do not—his arguments are beside the point as a matter of law.

     II. Plaintiff’s Remaining Objections To The Forum-Selection Clause Are Baseless

           Plaintiff makes various threshold arguments contesting the enforceability of the forum-

 selection clause. See Opp. at 3-6. But as noted in Facebook’s motion, “by asserting a cause of

 action for breach of contract, Plaintiff necessarily implies his belief that the [contract—including

 the forum-selection clause—] is enforceable.” Emrit v. Watts, Guerra, L.L.P., 2014 WL

 3970172, at *2 (W.D. Tex. Aug. 13, 2014). Plaintiff cannot dispute that the Terms of Service

 apply to him when his claims are premised on that very contract. See SAC at 39 (Fifth Cause of

 Action); id. at 34 (Second Cause of Action); id. ¶ 36.

           In any event, Plaintiff’s threshold enforceability arguments fail on their own terms. The

 force majeure clause Plaintiff identifies is not in the contract at issue (i.e., Facebook’s Terms of

 Service), and it would not apply here even if it were: Facebook does not seek to hold Plaintiff


 2
   Available at https://cand.uscourts.gov/wp-content/uploads/general-orders/GO_73_amended_5-21-2020.pdf
 (providing for filing by mail).

                                                     -2-
 1663604
Case 4:20-cv-00896-ALM-KPJ Document 39 Filed 03/17/21 Page 4 of 7 PageID #: 680




 “liable” for anything. See Facebook Advertising Terms and Conditions (“[N]either party will be

 liable for any . . . default in the performance of its obligations if such . . . default is caused by

 conditions beyond its reasonable control . . . (collectively, ‘Force Majeure’)”).3 Nor does the

 authority Plaintiff cites in support of his force majeure argument (Opp. at 4) help him. In

 Conduent Business Services, LLC v. Skyview Capital LLC, the Delaware Court of Chancery

 issued an oral ruling finding a forum selection clause nonbinding with respect to a plaintiff’s

 request for emergency relief because the designated forum was entirely closed to new civil cases

 involving expedited proceedings. Transcript of Order, No. 2020-0232-JTL, at 33-34 (Del. Ch.

 Mar. 20, 2020). As the court made clear, however, “everyone agree[d]” the forum selection

 clause would control were the designated forum “[]available,” id., as it is here.

           The frustration-of-purpose and impossibility doctrines are similarly inapplicable. See

 Opp. at 4. Plaintiff has not identified an intervening event that frustrated the purpose of his

 agreement with Facebook, nor has he demonstrated the sort of “excessive and unreasonable

 expense” that would render compliance with the forum-selection clause impossible. Habitat Tr.

 for Wildlife, Inc. v. City of Rancho Cucamonga, 96 Cal. Rptr. 3d 813, 843 (Cal. Ct. App. 2009);

 see id. (impossibility applies “when performance would require excessive and unreasonable

 expense”). Indeed, even if Plaintiff’s travel-related concerns were cognizable under these

 doctrines, but see id., his objections are inapposite for the reasons explained, see supra pp. 1–2.

           Plaintiff also appears to argue that forum-selection clauses in form contracts are

 necessarily unconscionable (Opp. at 5–6), but the Supreme Court has rejected that argument.

 See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593-595 (1991). Courts routinely

 enforce such provisions, including Facebook’s Terms. See Mot. to Transfer at 3–4 (collecting



 3
     Available at https://www.facebook.com/business/direct_terms_ads_en.php.

                                                        -3-
 1663604
Case 4:20-cv-00896-ALM-KPJ Document 39 Filed 03/17/21 Page 5 of 7 PageID #: 681




 cases); see also Song fi, Inc. v. Google Inc., 72 F. Supp. 3d 53, 63 (D.D.C. 2014) (enforcing

 forum-selection clause in YouTube terms of service and noting that “courts routinely enforce

 such terms in form contracts”); Evans v. Linden Rsch., Inc., 763 F. Supp. 2d 735, 740–741 (E.D.

 Pa. 2011) (finding forum-selection clause in click-through terms of service conscionable under

 California law).

           Plaintiff’s authority is not to the contrary. Williams v. Walker-Thomas Furniture Co.,

 350 F.2d 445 (D.C. Cir. 1965), merely states the general rule that some form contracts are “so

 extreme as to appear unconscionable according to the mores and business practices of the time

 and place,” id. at 449-450 (internal quotation marks omitted). Forum-selection clauses, however,

 are common in form contracts, including terms of service, and Plaintiff does not explain how or

 why the contract at issue here falls outside current mores and business practices. The other case

 cited by Plaintiff, Phillips v. Audio Active Ltd., 494 F.3d 378 (2d Cir. 2007), simply quotes the

 same general rule and is equally unhelpful to Plaintiff: The Phillips court enforced the disputed

 forum-selection clause as to all claims within the provision’s “ambit.” Id. at 393. Here, all of

 Plaintiff’s claims are covered by the forum-selection clause because they are grounded in

 Facebook’s allegedly unlawful decision to disable Plaintiff’s accounts on some of Facebook’s

 services. See Mot. to Transfer at 5–6; SAC ¶¶ 1–3. Plaintiff does not argue otherwise.

           Finally, Plaintiff argues that “[t]he public interest favors using the State of Texas as a

 venue for this litigation.” Opp. at 4. To be sure, a court may consider such arguments even in

 the context of a valid and applicable forum-selection clause. Atl. Marine Constr. Co., 571 U.S.

 at 64. But a plaintiff bears the burden of showing that the “public-interest factors

 overwhelmingly disfavor a transfer,” id. at 67 (emphasis added)—a standard that will only

 “rarely” be met in “the most exceptional cases,” id. at 63-64 (emphasis added). Plaintiff’s



                                                    -4-
 1663604
Case 4:20-cv-00896-ALM-KPJ Document 39 Filed 03/17/21 Page 6 of 7 PageID #: 682




 argument comes nowhere close to that exacting standard. He identifies three points that he says

 suffice: (1) he brings Texas statutory claims; (2) Texas does not have a mask mandate; and (3)

 Texas is “100% open with no plans to close down.” Opp. at 4. But none is an “exceptional

 factor[]” warranting the disregard of a valid forum-selection clause, Atl. Marine Constr. Co., 571

 U.S. at 62.

           As to the first, “federal judges routinely apply the law of a State other than the State in

 which they sit,” id. at 67, and Plaintiff has not identified “any exceptionally arcane features of

 Texas . . . law that are likely to defy comprehension by a federal judge sitting in” the Northern

 District of California, id. at 68. Moreover, California law governs Plaintiff’s common law

 claims, see Pricer Decl., Ex. C § 4.4, so the public interest would be better served by litigating

 those aspects of the case in a California court. Nor do Plaintiff’s latter two contentions favor

 Texas as a forum. Litigation can proceed in the Northern District of California under that court’s

 COVID-19 protocols, and Plaintiff has identified no way in which Texas’s current public health

 measures would benefit these proceedings. This case, in short, is not the sort of “localized

 controversy” that Texas federal courts have a strong interest in adjudicating—let alone an

 overwhelming one. Atl. Marine Constr. Co., 571 U.S. at 62 n.6. Facebook’s forum-selection

 clause should therefore “be given controlling weight.” Id. at 63 (alteration omitted).

                                             CONCLUSION

           For the reasons explained here and in Facebook’s Motion to Transfer, Defendant Facebook,

 Inc. respectfully requests that the Court grant Facebook’s motion and transfer this case to the

 Northern District of California.




                                                    -5-
 1663604
Case 4:20-cv-00896-ALM-KPJ Document 39 Filed 03/17/21 Page 7 of 7 PageID #: 683




 Dated: March 17, 2021                                Respectfully submitted,


                                                      /s/ E. Glenn Thames, Jr.
                                                      E. Glenn Thames, Jr.
                                                      Texas Bar Number 00785097
                                                      glennthames@potterminton.com
                                                      POTTER MINTON
                                                      A Professional Corporation
                                                      110 N. College Avenue, Suite 500
                                                      Tyler, TX 75702
                                                      Telephone: 903 597-8311
                                                      Facsimile: 903 593-0846

                                                      KEKER, VAN NEST & PETERS LLP
                                                      Christopher C. Kearney - # 154101
                                                      ckearney@keker.com
                                                      W. Hamilton Jordan - # 295004
                                                      wjordan@keker.com
                                                      633 Battery Street
                                                      San Francisco, CA 94111-1809
                                                      Telephone:     415 391 5400
                                                      Facsimile:     415 397 7188

                                                      ATTORNEYS FOR DEFENDANT
                                                      FACEBOOK, INC.



                                  CERTIFICATE OF SERVICE
        The undersigned hereby certifies that all counsel of record who are deemed to have
 consented to electronic service are being served with this document via the Court’s CM/ECF
 system pursuant to Local Rule CV-5. Service outside the court’s electronic-filing system has been
 completed on March 17, 2021, per the Plaintiff’s consent to electronic service, as follows:

           Michael Moates at the following email addresses:
           michael.moates@thenarrativetimes.org
           michaelsmoates@gmail.com


                                                  /s/ E. Glenn Thames, Jr.
                                                  E. Glenn Thames, Jr.




 1663604
